         Case 7:11-cv-08149-LMS Document 213 Filed 03/01/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 IN RE MIDLAND FUNDING, LLC INTEREST                       Civil Action No.: 11-cv-8149 (LMS)
 RATE LITIGATION



 NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT

        PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of Joint Motion

for Preliminary Approval of Class Settlement, the Declaration of Daniel A. Schlanger dated in

Support of Joint Motion for Preliminary Approval of Class Action Settlement dated March 1,

2019, and the exhibits thereto, all other motion papers, and upon all prior pleadings, decisions,

and orders in this matter, all parties in the above referenced action, by and through their

respective counsel, hereby jointly move this Court for an Order:

   i.   Granting preliminary approval of the parties’ Class Settlement Agreement (the “Settlement

        Agreement”) as fair, reasonable, adequate, and in the best interests of the Settlement Class;

 ii.    Certifying the Settlement Class as defined in the Settlement Agreement;

 iii.   Appointing Linda Taylor Gay, Marianne Norelli, Galo Uribe and Rocco Commisso as the

        Class Representatives;

 iv.    Appointing Daniel A. Schlanger (of Schlanger Law Group LLP) and O. Randolph Bragg,

        (of Horowitz, Horowitz & Associates) as Class Counsel for the Settlement Class;

  v.    Approving the parties’ proposed Notice and Notice Plan (including the form, content,

        manner and timing of notice to the settlement class) and authorizing Notice to be

        distributed in accordance with the Notice Plan;

 vi.    Approving KCC, LLC to serve as the class administrator;
         Case 7:11-cv-08149-LMS Document 213 Filed 03/01/19 Page 2 of 2



vii.    Setting a hearing date for consideration of final approval of the Settlement Agreement

        pursuant to Fed. R. Civ. P. 23(c)(2) (“the Fairness Hearing”) after the Notice period has

        expired so that the Court can consider any objections to the settlement; payment by

        Defendants of Plaintiffs’ attorney’s fees and costs and the proposed incentive payment to

        each of the Class Representatives; and can approve the Class Settlement;

        and

viii.   Granting such other and further relief as may be just and proper.



Dated: March 1, 2019


 /s/ Daniel A. Schlanger                             /s/ Thomas Leghorn
 Daniel A. Schlanger                                 Thomas Leghorn, Esq.
 Evan S. Rothfarb
 Schlanger Law Group LLP                             London Fischer LLP
 9 East 40th St., Suite 1300                         59 Maiden Lane
 New York, NY 10016                                  New York, NY 10038
 T. 212-500-6114                                     T. 212-490-3000
 F. 646-612-6996                                     F. 917-538-0462
 dschlanger@consumerprotection.net                   tleghorn@londonfischer.com
 erothfarb@consumerprotection.net

 O. Randolph Bragg, Esq.                             Counsel for Defendants Midland Funding LLC
 admitted pro hac vice                               and Midland Credit Management, Inc.
 Horwitz, Horwitz & Associates
 25 East Washington Street, Suite 900
 Chicago IL 60602
 T. 800-985-1819
 F. 312-372-1673
 rand@horwitzlaw.com

 Counsel for Linda Taylor Gay, Marianne
 Norelli, Galo Uribe, Rocco Commisso,
 and the Putative Class




                                                 2
